DETAILED ACTION

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “arbitrary” in claim 1 is a relative term which renders the claim indefinite. The term “arbitrary” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 4, 10, and 12-13 are rejected under 35 U.S.C. 102 as being disclosed by Rimbault et al. (2017/0166458 A1).
Rimbault et al. discloses the invention including: 
Claim 1; a hollow body (see Fig. 1) comprising an arbitrary cross-section and at least two open ends, each of the at least two open ends communicating with one end of a pipe structure (see Fig. 1), and further comprising an inner surface 108 and an outer surface, the inner surface including one or more interior structures which is flat or curved (see Fig. 1), the one or more interior structures being defined by one or more partitions situated in part or in full length along the inner surface of the hollow space; an ultraviolet (UV) module 106 comprising one or more UV LED arrays 109 independently or severally arranged with each other, the one or more UV LED arrays being mounted on the flat or curved surface (see Fig. 1) of the interior structures; and a control module 114 being connected to the UV module and located remotely from the hollow body of the apparatus.
Claim 3; an indicator (see para. 0052) connected to the control module to generate a signal indicating the UV module is under operation and/or sense an object approaching an operating UV module of the apparatus to generate a warning signal to an operator or user of the apparatus.
Claims 4; audio and visual signals (inherently disclosed see para. 0052).
Claim 10; wherein the inner surface is UV-reflective (see Fig. 1).
Claims 12-13; one or more food or beverage storage compartments (see Fig. 1-5).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Rimbault et al. (2017/0166458 A1).
Rimbault et al.discloses the invention substantially as claimed except for the hollow body is triangular, square, or polygonal shape including pentagon, hexagon and octagon.  It would have been an obvious matter of design choice to modify the device of Rimbault et al. by providing above limitations, since such modification would have involved a mere change in the shape of a component.  A change in shape is generally recognized as being one of numerous configurations a person of ordinary skill in the art would find obvious.  See Graham v. John Deere Co., 383 U.S. 1, 148USPQ 459.
Allowable Subject Matter
Claims 5-9 and 11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR FLORES SANCHEZ whose telephone number is (571)272-4507. The examiner can normally be reached Monday thru Thursday8:00-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on 571-272-4483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMAR FLORES SANCHEZ/Primary Examiner, Art Unit 3724